Case 1:19-cv-05561-AT Document 45 Filed 08/24/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

 

ATLANTA DIVISION
Y VETTE GRIFFIN, individually and
on behalf of others similarly situated, : CIVIL ACTION FILE NO. 1:19-cv-
05561-AT
Plaintiff,
V.
CLASS ACTION
CHW GROUP, INC. d/b/a
CHOICE HOME WARRANTY,
Defendant. :
/
AGREED ORDER

 

Upon consideration of the parties’ Joint Motion for Extension of Discovery
Period and For Production of AT&T Records, due notice having been given, the
relevant Parties to this matter being in agreement, and for good cause shown, the
Motion is hereby GRANTED, and it is hereby ORDERED that:

l. The discovery period in this action shall be extended to and including
November 24, 2020.

2. All other deadlines, including but not limited to the deadline for
motions for summary judgment, are similarly extended based on the foregoing
discovery deadline.

3. No deadlines that have already expired are extended by this Order.
Case 1:19-cv-05561-AT Document 45 Filed 08/24/20 Page 2 of 2

4. Absent an objection as discussed below, AT&T shall be required to
produce all documents, records and other materials responsive to the subpoenas
issued by Defendant CHW Group, Inc. d/b/a Choice Home Warranty (“CHW”) on
or about July 17, 2020 and August 10, 2020 in the above-captioned matter, including
but not limited to “content information” reflecting website access or usage (i.e.,
specific URL and IP addresses) within the scope of the subpoenas, to CHW’s
counsel identified therein within ten (10) business days of the date of this Order. If
AT&T withholds any materials from production based on a valid privilege, a
sufficiently detailed privilege log must also be produced to CHW on that date.

5. To the extent AT&T refuses to produce the foregoing materials on any
valid legal basis, AT&T may submit an objection to this Court within seven (7)
business days of the date of this Order. The objection must identify, with
specificity, the reasons for its refusal and show sufficient cause why the withheld

materials should not be produced, so that the Court may evaluate and rule upon same.

IT IS SO ORDERED THIS _ 24th day of __ August , 2020

The Honorable Amy Totenberg
United States District Judge

 
